Citation Nr: 0116320	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  95-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
August 1986.

This matter is again before the Board of Veterans' Appeals 
(Board) in connection with a July 1993 rating decision by the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 1997, the Board issued a 
decision which decided a number of issues on the merits and 
remanded the issues of increased ratings for service-
connected low back and left knee disabilities to the RO for 
additional action.  

With regard to the increased rating for low back disability 
issue, the appeal arose from the July 1993 RO determination 
that increased the rating for the veteran's service-connected 
spondylolisthesis with mechanical low back pain and 
degenerative changes from 10 to 20 percent, effective June 5, 
1992.  In a multi-page brief with attachments which was 
apparently received from the veteran in 1993, the veteran 
indicated that he was seeking a 40 percent rating for his low 
back disability, effective from June 15, 1992.  In a May 1999 
rating decision (while the case was in remand status), the RO 
increased the low back disability rating to 40 percent, 
effective from June 5, 1992.  As the veteran expressly 
limited his appeal on this issue to a 40 percent rating, the 
issue is no longer in appellate status.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  The Board notes that the RO notified 
the veteran in a June 2000 letter that the grant of a 40 
percent rating constituted a full grant of the benefits 
sought as to this issue.  

The Board observes here that the previously mentioned 
September 1997 Board decision denied service connection for 
degenerative disc disease of the cervical spine and an 
application to reopen a claim of service connection for a 
dorsal spine sprain.  In a Statement in Support of Claim (VA 
Form 21-4138) received in September 2000, the veteran 
requested the RO to reopen his claims of service connection 
for degenerative disc disease of the cervical spine and a 
dorsal spine sprain.  The veteran also set forth argument 
regarding the effective dates assigned for left knee and 
right knee disabilities.  These issues are not in appellate 
status and are hereby referred to the RO for any necessary 
clarification and appropriate action.  The RO's attention is 
also directed to a request for an RO hearing which was 
included in the September 2000 Statement in Support of Claim. 

With regard to the veteran's September 2000 references to the 
effective dates for the left knee and right knee disability 
ratings, the Board points out that the Board issued a 
decision as to both issues in September 1997.  It does not 
appear that the veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  The 
veteran did request a reconsideration from the Board.  In a 
December 1998 letter, the Acting Chairman of the Board 
informed the veteran that his motion for reconsideration had 
been denied.  However, the veteran was also informed that his 
request for reconsideration was being construed as motion for 
revision of the September 1997 Board decision on the grounds 
of clear and unmistakable error.  As such a motion falls 
within the original jurisdiction of the Board rather than its 
appellate jurisdiction, it is not addressed in the following 
decision on the left knee disability issue which arises on 
appeal from the RO's July 1993 rating decision.  The clear 
and unmistakable error issue will be addressed in separate 
communication(s) from the Board.  


FINDING OF FACT

In a September 2000 written communication, the veteran 
effectively withdrew his appeal on the issue of entitlement 
to an increased rating for left knee disability.  


CONCLUSION OF LAW

In light of the veteran's withdrawal of his appeal, the Board 
is without jurisdiction to consider the merits of the 
veteran's claims of entitlement to an increased rating for 
left knee disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

With regard to the increased rating for left knee disability 
issue, the Board first notes that the left knee disability 
had been rated as 30 percent disabling, but that the RO in 
the May 1999 rating decision assigned two separate 
evaluations with a 30 percent rating for left knee 
instability and a 10 percent rating for degenerative 
osteoarthritis of the left knee, effective from April 2, 
1987.

The evidence of record discloses that in a signed Statement 
in Support of Claim (VA Form 21-4138) received in September 
2000, the veteran indicated that "the issue in question is 
not an increase of the left knee currently at 30%.  The issue 
in question is the effective date of the award."  Through 
this written communication, the veteran has effectively 
exercised his prerogative of withdrawing his substantive 
appeal as to the increased rating for left knee disability 
issue on appeal.  The legal effect of this withdrawal is that 
there is now no allegation of error of either fact or law 
upon which the Board may enter a final administrative 
determination.  Since there remains no justiciable issue for 
this Board to decide, the case is therefore not one for 
appellate review and must be dismissed without prejudice.

In closing, the Board recognizes the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  However, the Board finds that the 
matter of the veteran's withdrawal of the left knee 
disability issue from appellate status is not in any manner 
affected by this legislation.  


ORDER

The appeal is dismissed.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



